Citation Nr: 1707912	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  16-18 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a low back disability.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for radiculopathy of the bilateral lower extremities, claimed as secondary to a low back disability.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from June 1960 to March 1964.  He reports subsequent service in the New Jersey and Texas Air National Guard, as well as the Army Reserve, including periods of active duty for training and inactive duty training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Board notes that, although the claims of service connection for a low back disability and a left knee disability were certified to the Board as new claims, because these claims were previously denied by the RO in a final rating decision, the Board is obligated by statute to consider whether new and material evidence has been submitted prior to addressing the merits of these claims.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Thus, the Board has recharacterized these issues as set forth on the cover page of this decision.  In light of the favorable determination below, no prejudice to the Veteran has resulted from the Board's recharacterization of the issues on appeal.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

A motion to advance this appeal on the Board's docket has been raised by the Board's acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based on advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).  

As set forth in more detail below, the Board has determined that the claims of entitlement to service connection for low back and left knee disabilities must be reconsidered.  Those claims, as well as claims of entitlement to service connection for a right knee disability and radiculopathy of the bilateral lower extremities, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  In a May 1998 rating decision, the RO denied the Veteran's claims of entitlement to service connection for low back and left knee disabilities.  Although he was duly notified of the RO's decision and his appellate rights, the Veteran did not perfect an appeal of that decision within the applicable time period, nor was new and material evidence received within one year of notification of the decision.

2.  The evidence received since the final May 1998 rating decision denying service connection for low back and left knee disabilities includes official service department records, in existence and not previously associated with the claims file, which relate to the claims.


CONCLUSIONS OF LAW

1.  The May 1998 rating decision denying service connection for a low back disability and a left knee disability is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).

2.  In light of the receipt of additional relevant service department records, the claims of entitlement to service connection for low back and left knee disabilities are reconsidered.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156(c) (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his current low back and left knee disabilities were incurred in service as a result of injuries he sustained therein, including an April 1993 injury he sustained while on active duty for training in the Army Reserve.  

The record on appeal shows that the Veteran's claims of service connection for low back and left knee disabilities were previously considered and denied by the RO in a May 1998 rating decision.  

In that decision, the RO noted that service treatment records corresponding to the Veteran's period of active duty showed that he had been seen for back strains in October 1961 and December 1962 and that he further reported falling off a ladder while serving in the Army Reserve.  The RO concluded, however, that the record failed to establish any relationship between the Veteran's current low back disability and his active duty service.  With respect to the Veteran's claim of service connection for a left knee disability, the RO noted that there was no record of treatment in service for a left knee injury and no evidence demonstrating that the currently claimed left knee disability was incurred in or aggravated by service.  

The Veteran filed a notice of disagreement (NOD) as to both denials, and a statement of the case was issued in July 1999.  The Veteran, however, did not perfect an appeal within the applicable time period, nor was new and material evidence received within one year of notification of the decision.  Accordingly, the May 1998 decision is final with respect to the low back and left knee disability claims and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

In this appeal, the Veteran seeks to reopen the previously denied claims of service connection for low back and left knee disabilities.  Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim that has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 20.1100, 20.1105.

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.

For applications to reopen filed after August 29, 2001, as in this case, new evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claims.  See 38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

Notwithstanding the foregoing, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1).  Such records include, but are not limited to, service records that are related to a claimed in-service event, injury, or disease.  38 C.F.R. § 3.156(c)(1)(i).  See also Blubaugh v. McDonald, 773 F.3d 1310, 1313 (Fed. Cir. 2014) (noting that "[i]n contrast to the general rule, § 3.156(c) requires the VA to reconsider a veteran's claim when relevant service department records are newly associated with the veteran's claims file, whether or not they are 'new and material'" under § 3.156(a)).

Here, the Board notes that the additional evidence received since the final May 1998 rating decision denying service connection for low back and left knee disabilities includes copies of official service department records, including military personnel records reflecting that the appellant was on active duty for training in April 1993, when he reportedly sustained injuries to his low back and left knee.  The additional evidence also includes subsequent service treatment records reflecting notations of degenerative joint disease in the knees and recurrent lumbar strain.  The Board notes that these service department records were in existence and, according to dates documented in VBMS, were not previously associated with the record at the time of the May 1998 rating decision.  They are relevant to the extent that they relate to in-service events and symptoms which the appellant contends led to his current low back disabilities.  

As noted above, under VA regulation, where new evidence consists of relevant records from the service department, the former decision will be reconsidered.  38 C.F.R. § 3.156(c).  Relevant records include those which are related to a claimed in-service event, injury, or disease.  Given the additional service department records and the appellant's contentions, the Board finds that reconsideration of the appellant's claims is required.


ORDER

The claim of entitlement to service connection for a low back disability is reconsidered.

The claim of entitlement to service connection for a left knee disability is reconsidered.



REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that the issues must be remanded for further development.

With respect to the issue of entitlement to service connection for a low back disability, the Veteran asserts that he initially injured his back during his period of active duty service from June 1960 to March 1964 and reinjured his back in a fall from a ladder while deployed with the Air National Guard in April 1993.  See, e.g., the Veteran's statement dated July 2012.  He asserts that he also injured his knees in the April 1993 fall.  Id.  The Veteran also claims that he suffers from radiculopathy of the right and left lower extremities due to his in-service back injury.  Id.

Service connection may be granted for disability resulting from either disease or injury incurred or aggravated during active duty for training (ACDUTRA).  With respect to time periods of inactive duty for training (INACDUTRA), service connection may only be granted for injury (and not disease) so incurred or aggravated.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2014).  Only service department records can establish if and when a person was serving on active duty, ACDUTRA, or INACDUTRA.  Cahall v. Brown, 7 Vet. App. 232, 237 (1994).

Initially, the Board notes that the personnel records from the Veteran's Air National Guard and Army Reserve appear to be incomplete.  In particular, his entire service personnel records dated from 1972 do not appear to be contained in the record.  As such, VA must undertake the appropriate efforts to secure copies of these records, as they are relevant to the claims.  

In addition, service treatment records corresponding to the appellant's period of active duty show that the Veteran was diagnosed as having a low back strain in October 1961.  Continuing complaints of intermittent low back pain were documented in October 1962.  Service treatment records from the Veteran's National Guard service include a November 1993 "Over 40" examination at which time the Veteran complained of persistent knee pain; the examination report also noted a cartilage surgery for the left knee in 1980.  The Veteran was placed on Physical Profile in November 1993 due to pain in both knees.  A May 1994 Report of Medical History indicated that the Veteran had recurrent lumbar sprain/strain, as well as bilateral degenerative joint disease (DJD) of the right and left knees.  Similar findings were noted in a November 1994 Report of Medical History.

A November 1997 VA examination documented diagnoses of post-traumatic degenerative disc disease of the lumbar spine with chronic radiculopathy and degenerative disease of the left knee with primarily medical compartment disease.  Private treatment records dated in October 1998 show a diagnosis of right knee strain.

The Veteran has not been afforded a VA examination with respect to his low back, bilateral knee, and bilateral lower extremity radiculopathy claims.  See Charles v. Principi, 16 Vet. App. 270 (2002); see also 38 C.F.R. § 3.159(c)(4) (2016) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  As such, the matters should be remanded in order for the Veteran to be provided a VA examination to address the outstanding questions of nexus with respect to the claims of entitlement to service connection for low back disability, bilateral knee disability, and bilateral lower extremity radiculopathy.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding records of VA evaluation and/or treatment of the Veteran from July 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

3.  If the Veteran responds, obtain all identified evidence not currently of record following the procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  Contact the appropriate records custodian(s) in order to obtain the Veteran's complete service treatment and personnel records from the National Guard and Army Reserve, in particular any records dating from 1972.  Any response should be associated with the Veteran's claims file.  If said records cannot be obtained, provide the Veteran with specific notice of the unavailability of these records pursuant to 38 C.F.R. § 3.159(e)(1).  All such available records should be associated with the Veteran's claims file.

5.  Schedule the Veteran for a VA examination by a medical professional with appropriate expertise to determine the nature and etiology of the claimed low back disability, right and left knee disabilities, and radiculopathy of the bilateral lower extremities.  All indicated tests and studies should be conducted.  The contents of the entire, electronic claims file (in VBMS and Virtual VA) must be made available to the designated individual.

The examiner should identify each diagnosed low back disability including radiculopathy of the bilateral lower extremities.  The examiner should also identify each diagnosed disability of the right and left knee.

With respect to each diagnosed disability, the examiner should render an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in service or is otherwise medically related to an in-service injury or disease.

The examiner is also advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

6.  Thereafter, readjudicate the claims, considering all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


